 AMERICAN SERVICE CORP.American Service Corp.and its wholly owned subsid-iary Southern Linen Supply&Laundry Co., Inc.andLocal Union No. 589,DistributiveWorkers ofAmericaLocal Union No. 218, Laundry,Dry Cleaning and DyeHouse Workers UnionandLocal Union No. 589,DistributiveWorkers of America.Cases 12-CA-6977 and 12-CB-1634December 7, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND WALTHEROn August 31, 1976, Administrative Law JudgeRobert Cohn issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that the Respondent, American ServiceCorp., and its wholly owned subsidiary SouthernLinen & Laundry Co., Inc., Holly Hill, Florida, itsofficers,agents, successors, and assigns, and Respon-dent Local Union No. 218, Laundry, Dry Cleaningand Dye House Workers Union, its officers,agents,and representatives, shall take the action set forth inthe said recommended Order.iThe Administrative Law Judge properly concluded that the GeneralCounsel's evidence-augmented by Respondents'failure to put on adefense-established that Sec. 8(a)(I), (2), and(b)(I)(A) ofthe Act wereviolatedwhen the Respondent Employer and the Respondent Unionexecuted a collective-bargaining agreementwhereby theUnion, which didnot enjoy majority status, was recognized as the exclusive bargainingrepresentative of the Employer's production and maintenance employeesWe would add that,apart from using any inference from Respondents'failure to put on a defense,the GeneralCounsel's evidence, by itself, provedthe charged violations The record shows that the relevant production andmaintenance unit, of which the RespondentUnionclaimed to be exclusivebargaining representative,consistedof 39 employeesand that 22 of theseemployees testified that they had not authorized the Union to be theirbargaining representative at the time the Respondent Employer recognizedthe Union2 In his Decision finding that the Employer on three separate occasionsviolated Sec 8(a)(I) of the Act by counseling its employees subpenaed to227 NLRB No. 313appear at the hearing herein thattheyneed not appear,the AdministrativeLaw Judge neglected to state that the Employer withdrew its consent to afinding that the Employer had violated Sec 8(a)(I) by this conductHowever,we note that the Employer did not withdraw its stipulation of thefacts reliedon bythe Administrative Law Judge and, based on those facts,theAdministrative Law Judge properly concluded that the Employer hadviolated Sec8(ax1).Crockett-Bradley Inc,212 NLRB 435,445 (1974), enfd523 F 2d 449 (C A 5, 1975)DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: This consoli-dated proceeding, held pursuant to Section 10(b) of theNational LaborRelationsAct, as amended (herein theAct), was heard at Daytona Beach, Florida, on April 15 and16 and May 18, 1976, pursuant to due notice. The principalissue raisedby thepleadings i is whether Section 8(a)(1) and(2) of the Act was violated by the Respondent Company,and Section8(b)(1)(A) of the Act was violated by Respon-dent Union when, on June 17, 1975,2 they entered into acollective-bargaining agreement wherein Respondent Com-pany agreed to recognize the Respondent Union as theexclusive bargaining representative of all its production andmaintenance employees employed at Holly Hill, Florida(plant #2).Subsequent to the hearing, helpful postheanng briefshave been filed by counsel for the General Counsel, counselfor the Respondent Employer, and by counsel for theRespondent Union, which have been duly considered.Upon the entire record in this case, including myobservation of the demeanor of the witnesses,3 I make thefollowing:FINDINGS OF FACT1.COMMERCEAmerican Service Corp., a Delaware corporation, and itswholly owned subsidiary, Southern Linen Supply andLaundry Co., Inc., a Florida corporation (herein referred toasRespondent Company), has an office and place ofbusinessinHolly Hill, Florida, where it is engaged in thelaundry and linen supplybusiness.4The complaint, which was amended at the hearing,alleges, and the Respondent Company's amended answeradmits that the Respondent Company's business operationssatisfy the Board's direct inflow standard in that it annuallyreceivesin excessof $50,000 worth of goods from personswho meet one of the Board's direct standards for theassertion of jurisdiction. Accordingly, I find thatat all timesiThe original charges werefiled bythe Charging Party on October 22,1975, the consolidated complaint was issued on December10, 1975.2All dateshereinafter refer to the calendaryear1975, unless otherwiseindicated3CfBishopand Malco,Inc, d/b/aWalker's,159 NLRB 1159, 1161(1966)4 It is admitted that the parent corporation and the subsidiary areaffiliatedbusinesseswith common officers, ownership,directors, andoperators,and constitute a single-integrated business enterprise with acommon laborpolicyaffecting the employees of saidCompany 14DECISIONSOF NATIONALLABOR RELATIONS BOARDmaterial Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.5II.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the answers admit, and I find thatat all times materialLocal Union No. 218, Laundry, DryCleaning and Dye House Workers Union (herein referredto as Respondent Union), and Local 589, DistributiveWorkers of America (herein referred to as Local 589 or theCharging Party), are labor organizations within the mean-ing of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Statement of Background and FactsAs previously noted, the Respondent Company at alltimes material has owned and operated a facility known asplant #2 at Holly Hill, Florida, which is the only facility ofRespondent Company involved in the instant proceedings.The record shows that the production and maintenanceemployees employed at this facility are classified aswashmen,ironers,pressers, towel folders, and the like. Asfar as the record shows, these employees had never beenrepresentedby a labor organization for purposes ofcollective bargaining prior to the events here at issue.As noted above, the complaint alleges, and the answers oftheRespondent Company and the Respondent Unionadmit, that on or about June 17 the Respondent Companyrecognized the Respondent Union as the exclusive, collec-tive-bargaining representative of its production and mainte-nance employees, and the parties signed a collective-bargaining agreements However, there is no evidence inthe record of union activities engaged in by representativesof the Respondent Union designed to solicit the employeesof Respondent Company into its membership, such as theholding of organizational meetings, the solicitation of unioncards, etc. Nor is there any evidence of any meetings orother contacts between the Respondent Company andRespondent Union wherein the majority status of theRespondent Union was questioned or otherwise discussed.In short, the position of the Respondents in this case issimply that the General Counsel did not sustain his burdenof proof of showing that, at the time of recognition, theRespondent Union did not represent a majority of theemployees in the production and maintenance unit.The record shows that on April 6, 1976, counsel for theGeneral Counsel issuedsubpoenas ducestecumto anofficerof the Respondent Company and of the RespondentUnion, respectively, seeking certain information. Thesubpena directed to the Respondent Union sought, inessence,books and records which would show the basis onwhich the Respondent Union claimed on or about June 17,to be the bargaining representative of the production andmaintenanceemployees employed by the RespondentEmployer at the Holly Hill facility. The subpena directed tothe Respondent Company sought certain payroll records ofthe Respondent on or about the critical date, June 17.Prior to the hearing herein, Respondent Union filed amotion to revoke the subpena directed to it. Such motion torevoke wasnot made insufficient time prior to the hearingto be ruled on; accordingly, after having heard argumentsof counsel on the record, I determined that the materialssought by the subpena were clearly relevant and material tothe issues in this case and denied the motion to revokemade by the Respondent Union. Whereupon counsel fortheGeneral Counsel called as his first witness the unionrepresentative subpenaed.Counsel for the RespondentUnion, after acknowledging that the union representativesubpenaed was present in the city of DaytonaBeach, statedthat the reason he was not in the courtroom was "becausehe is not going to testify in this proceeding." 7 TheRespondent Union did not thereafter ever produce therepresentative pursuant to the subpena, and he did nottestify in the proceeding. Nor did the Respondent Unionever produce any of the documents sought by the aforesaidsubpoenas duces tecum.The Respondent Company did not file a motion torevoke the subpena directed to it; rather, it took theposition at the hearing that the subpena (which was mailedfrom the Board's TampaRegionalOffice by registeredmail, returned receipt requested) was sent to the wrongaddress, and that consequently the officer to whom it wasdirected did not receive it until the Tuesday prior to thecommencementof the hearing on Thursday, April 15, 1976.Counsel for the Respondent Company contended that,under theBoard'sRules andRegulations, the RespondentCompany had 5 days from the time of the service of thesubpena to make a motion to revoke. The record showedthat the subpena was, in fact, served on the RespondentCompany on Saturday, April 10, 1976. After hearingargumentsof counsel, I ruled that the Respondent Compa-ny must make its motion to revoke, if it so desired, by 9:30a.m. the following day, Friday, April 16, 1976.On the first day of the hearing, following RespondentUnion's refusal to comply with thesubpoenas duces tecum,counsel for the General Counsel proceeded to call some 19employee witnesses who testified,in essence, that they hadbeen employees of the Respondent Company on or aboutthecriticaldate (June 17); they had not signed anauthorization-for-membership card for theRespondentUnion; and, indeed, most of them had not even heard ofthe Respondent Union while they worked at the plant. Itwas also asserted that the number of employees in theproduction and maintenance unit, at that time, consisted ofapproximately 27 or 28. However, the testimony of some ofthese witnesses was somewhat vague and uncertain in viewof the fact that most had no records or other verifying dataof the exact dates when they were employed by theRespondent Employer, and it appeared from the recordthat the employees did not maintain a record of steady andconsistent employment which the Respondent Companymay have desired.8SThe Board asserted jurisdiction over the Respondent Company in Case°Taken from the transcript.12-RC-4909, dated October 7 (G C Exh 2)6Thecollective-bargaining agreement,as such,was not submitted intoevidence in the proceeding8 It is, in my view,within the expertise of the Board to take official notice AMERICAN SERVICE CORP.15On the second day of the hearing, three more personstestified on behalf of the General Counsel along the samelines as the previous witnesses above described. At thattime,Respondent Company submitted, pursuant to thesubpena directed to it, a payroll for the week ending June13.9 The payroll record (Co. Exh. 2) showed, according toRespondent Company, that there were 41 employees in theunit as of that time.10 Under these circumstances, counselfor the General Counsel moved for a continuance of the ^ ,hearing to subpena additional persons who he contendedhad been employees of the Company on or about thecritical date. This motion was granted, and the hearing waspostponed until May 18, 1976.At the resumed hearing, 10 additional persons testified onbehalf of the General Counsel along the lines of hisprevious witnesses, above described, after which the Gener-alCounsel rested his case-m-chief. Respondent Companythen submitted some additional documentary material intoevidence which was designed to: (1) show that one or moreof the General Counsel's witnesses had not been anemployee of Respondent on or about the critical datebecause he or she had either left its employment prior tosuch date, or was employed subsequent to such criticaldate;and/or (2) attempt to impeach the testimony ofGeneral Counsel's witnesses. Respondent Company thenrested.Respondent Union proffered no affirmative evidenceinto the record except for two authorization cards: one wasapparently solicited by the plant manager, and another wassigned by one of General Counsel's witnesses when thatemployee worked for an employer prior to his employmentat Respondent Company.B.Analysis and Concluding FindingsBoth Respondents bottom their defense on this aspect ofthe case on the ground that the General Counsel failed tosustain his burden of proof with respect to the allegations ofparagraph 6 of the complaint.ii It is the position of bothRespondents that the General Counsel failed to prove by apreponderance of the credible evidence that, at the time ofrecognition, amajority of the Respondent Company'sproduction and maintenance employees did not authorizeRespondent Union as their collective-bargaining represen-tative. Based on a consideration of all of the evidence in therecord as a whole, I disagree with this position of theRespondents.Had the Respondents seen fit to cooperate in the hearingof this case to the extent of complying with the subpenaedmaterial at the outset of the hearing, the merits of this casecould probably have been resolved quickly and expedi-of the fact that the industry in which the Respondent Company is engaged isnear the bottom of the wage scale for employees, it is an industry requiring,for themostpart, the lowest of skills, and therefore attracts employees whooccupy the lowest rungs of the economic and educational ladders9Counsel for the Respondent Company stated that the General Counsel"asked for the payroll prior to and most close [sic [ to 6/17/75, 6/13 was asclose as we could get "10SeeRespondent Company's brief.ii Par. 6 of the complaint states "On or about June 17, 1975, RespondentEmployer and Respondent Union entered into a collective-bargainingagreement wherein Respondent Employer agreed to recognize RespondentUnion as the exclusive bargaining representative of all its production andmaintenanceemployees employed at Plant No 2 Holly Hill, Florida, andtiously.However, Respondent Union chose not to honor itssubpena at all, in spite of the ruling on its validity, andRespondent Company chose to delay its compliance withthe subpena based on its asserted rights under the BoardRules and Regulations,Series 8,as amended, to considerwhether it desired to move to quash the same.12 Given thisset of circumstances, General Counsel had no alternative(other than the burdensome, time-consuming process ofsubpena enforcement) except to call the employeewitnesses, as above described.Without determining in each individual instance whetherthe particular employee was actually employed on thecriticaldate, I am convinced that the General Counselproveda prima faciecase of violation, which the Respon-dents failed to overcome. This is to say, giving the evidenceadduced by the General Counsel every favorable inference(which the factfmder must do inassessingwhether or notthe General Counsel proveda prima faciecase in his case-in-chief), I am convinced and therefore find that theGeneral Counsel carried his burden in this respect. It thusbehooved the Respondents to come forward with evidenceto justify their conduct.13 This the Respondents completelyfailed to do. As previously noted, they offered no evidencerespecting the circumstances of the act of recognition or thesigning of the collective agreement; whether the Companyrequested or demanded that the Union present anyevidence of majoritystatus;how and whether the Unionever achieved such majority status, and if it ever offered toprove the same to the Company, etc. Since neitherRespondent proffered such testimony, and since suchevidence was peculiarly within their possession and control,Iam entitled to-and do-draw an inference that suchevidence, if proffered, would have been adverse to theinterests of the Respondents.14In addition to applying the adverse inference rulegenerally with respect to the failure of both Respondents tocome forward withsomeevidence to justify their allegedwrongful conduct, the rule is particularly applicable to theRespondent Union who completely refused to honor thedemands of the subpena issued against it. The court, inGyrodyne,stated:But while the adverse inference rule in no waydepends upon the existence of a subpoena, it isnonetheless true that the willingness of a party of defy asubpoena in order to suppress the evidence strengthensthe force of the preexisting inference. Indeed,in somecircumstances defiance of a subpoena may justifystriking a defense. . . . or completely barring introduc-tion of evidence on the point in question.which agreement set [sic] forthterms andconditions of employment of thesaid productionand maintenanceemployees."12No inference should be drawn that the Respondent Company was notwithin itslegal rights intaking the course ofactionthat it did.13CompareN L.R B v Great Dane Trailers, Inc,388 U S. 26 (1967). It isrecognized that the cited case dealtwith a violationof Sec 8(a)(3) of the Act,however, it would seem that the principle involved would be equallyapplicableto an allegedviolation of Sec.8(a)(2), as in the instant case14See, a g.,M J Pirolli & Sons, Inc,194 NLRB 241 (1972) (and casescited therein)See alsoInternationalUnion, United Automobile, Aerospace andAgricultural ImplementWorkers of America (UAW) [Gyrodyne Co ofAmerica, Inc J v. N L RB, 459 F 2d 1329 (C A. D.C , 1972) 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondentCompany,in itsbrief (p. 5), argues that theconduct of the Respondent Union should not be heldagainst it(the Company):The Company could not come forward because Jones[theunionrepresentative] chose not to testify orproduce the signed cards. The Company cannot controlJones and a subpoena would have been useless in thatsinceGeneral Counsel would not enforce his ownsubpoena he certainly would not enforce the Compa-ny's subpoena.The foregoingargumentis not persuasive. The GeneralCounsel simply chose to attempt to prove his case in themanner above described rather than engage in the time-consumingprocess of enforcement of a subpena. As thecourtstated inGyrodyne:Moreover, the adverse inference rule plays a vital rolein protecting the integrity of the administrative processin caseswhere a subpoena is ignored. It is, of course,always possible for the opposing party to seek enforce-mentof the subpoena in court. But enforcement againsta reallyintransigentparty can be costly and timeconsuming,particularly in administrative proceedingswhere the enforcement process is of necessity collateralto the maincase [citing cases].The adverse inferencerule allowsa tribunal to attach weight to a party'sintransigencewithout resorting to the awkward enforc-ing process.Itpermits vindication of the tribunal'sauthorityin situationswhere vindication might, as apracticalmatter, be impossible otherwise.If the Company had been genuinely desirous of having itscorespondent's evidence on this point, it could have at leastrequesteda subpena against the Respondent Union andsought to have the General Counsel enforce it.In viewof all of the foregoing, I am convinced, andtherefore find, that the General Counsel sustained hisburden with respect to proof of the violation alleged inparagraph 6 of the complaint,15 and will recommend anappropriate remedy.C.The Independent Violationsof Section 8(a)(1) ofthe ActOn the second day of the hearing, the General Counselamended the complaint to allege as violations of Section8(a)(l) of the Act the following incidents:1.On or aboutApril 16,1976, the plant,the Respon-dent Employer by its vice-president Jerry Her-skowitz,told employees that his lawyer told himthat the employees did not have to go to court thisdate,April 16.ieThe Respondent Co any contends in its brief that the rule forsequestration of witnessesm (themotion for which was ranted at thecommencementof the hearing) was "not properly a plied: It appears thatone of General Counsel'switnesses(BettyLacy, on coming to thecourthouse, inadvertently sat in the hearing room for 2 or 3 minutes(unbeknownto the parties) before she was advised that she was not supposedto bethere.Whereupon, she left to go to the hearing room with the otherwitnesses2.That on or about April 16, 1976, at the plant,Respondent, by its plant manager, Bill Johnson,told employees the same thing as stated by Mr.Jerry Herskowitz, and also added that he [John-son ] did not know what would happen to theseemployees if they did go to court this day.3.On or about April 16, 1976, at the plant ofRespondent, its supervisor, Ray Pazo, stated toemployees that their lawyer said they did not haveto go to court today.Counsel for the Respondent Company responded thatthe facts as pleaded were correct; that no evidence wasneeded; and "we authorize the Administrative Law Judgeto find an 8(a)(1) against the Company based on this."16Itisapparent from the record that the employeesinvolved were subpenaed by the General Counsel to appearat the hearing in the instant proceeding presently inprogress on April 16, 1976. It is, of course, well establishedthat a violation of Section 8(a)(1) occurs when an agent of arespondent advises or directs an employee not to honor anNLRB subpena, coupled with an implied threat of retribu-tion if the employees acted contrary to the agent's direction.Ishall, accordingly, recommend an appropriate remedy.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents, as set forth above,which have been found to constitute unfair labor practices,occurring in connection with the operations of the Respon-dent Company, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1.American ServiceCorp.,and its wholly ownedsubsidiary Southern LinenSupply & Laundry Co.,Inc., isan employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.LocalUnion No.589,DistributiveWorkers ofAmerica,and Local UnionNo. 218, Laundry, Dry Clean-ing and Dye House Workers Union, and each of them, arelabor organizations within the meaning of Section 2(5) ofthe Act.3.By recognizing Local UnionNo. 218, Laundry, DryCleaning and Dye House Workers Union,as sole bargain-ing representative, and executing a contract with it, at atime when said Union did not enjoy majority status amongits employees,Respondent Company has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(2) and(1) of the Act.Itdoes not appear that she heard any testimony that bore upon hertestimonyUnder all circumstances,Ido not view this slight,inadvertentinfraction of the rule to warrant sinking her testimony. See, e g.,LonghornTransferService,Inc,144 NLRB 945, 956(1963), affd 346 F 2d 1003(C.A. 5,1965).16Taken from the transcript AMERICAN SERVICE CORP174.By executing and maintaining the aforementionedcollective-bargaining agreement the Respondent Unionhas restrained and coerced, and ir; restraining and coercing,the employees of the Respondent Company in the exerciseof the rights guaranteed in Section 7 of the Act, in violationof Section8(b)(1)(A) of the Act.5.By directing and threatening employees not to honorsubpenas compelling their attendance at an NLRB hearing,the Respondent Company has interfered with, restrained,and coerced employees in the exercise of rights guaranteedthem in Section 7 of the Act in violation of Section 8(a)(1)of the Act.THE REMEDYHaving found that the Respondents have engaged inunfair labor practices, I shall recommend that they beordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Itwill be recommended that the Respondent Companybe ordered to withdraw all recognition from RespondentUnion as representative of any of its employees for thepurpose of dealing with it concerning grievances, labordisputes, wages, rates of pay, and hours and conditions ofemployment, unless and until the said labor organizationshall have demonstrated its exclusive majority representa-tive status pursuant to a Board-conducted election amongthe Company's employees. It will also be recommendedthat the Respondent Company be ordered to cease anddesist from giving any force and effect to the collective-bargaining agreement executed and maintained by theRespondents. However, nothing herein shall be construedas requiring the Respondent Company to vary any wage,hour, seniority, or other substantive feature of its relationswith its employees which the Company has established inthe performance of this contract.Itwill be recommendedthat the Respondent Union beordered to cease and desist from acting as the collective-bargaining representative of any of the Company's employ-ees unless and until said union shall have demonstrated itsexclusivemajority representative status pursuant to aBoard-conducted election among the Company's employ-ees. It will also be recommended that the RespondentUnion be ordered to refrain from seeking to enforce thecollective-bargaining agreement executed and maintainedby the Respondents.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 17A.The Respondent, American Service Corp., and itswholly owned subsidiary Southern Linen Supply & Laun-dry Co., Inc., Holly Hill, Florida, its officers, agents,successors,and assigns, shall:17 In the event no exceptionsare filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelationsBoard, the findings,conclusions,and recommendedOrder herein shall, as provided in Sec 102 48of theRules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order, and all objections thereto shall be deemedwaived for all purposes1.Cease and desist from:(a)Contributing support to Local Union No. 218,Laundry, Dry Cleaning and Dye House Workers Union, orany other labororganizationof its employees.(b)Recognizing Local Union No. 218, Laundry, DryCleaning and Dye House Workers Union, as the represen-tative of any of its employees for the purpose of dealingwith the Company concerning grievances, labor disputes,wages, rates of pay, hours of employment, or otherconditions of employment,unlessand until said labororganization shall have demonstrated its exclusive majorityrepresentative status pursuant to a Board-conducted elec-tion among the Company's employees.(c)Giving effect to the collective-bargaining agreemententered into on or about June17, 1975,between theRespondent Company and the Respondent Union, or toany extension, renewal, or modification thereof: Provided,however, nothing in this Decision and Order shall requirethe Respondent Company to vary or abandon any wage,hour, seniority, or other substantive feature of its relationswith its employees which the Company has established inthe performance of said collective-bargaining agreement, orto prejudice the assertion by employees of any rights theymay have thereunder.(d)Directing or threatening employees not to honorsubpenas ordering the attendance of said employees at anyNLRB proceeding.(e)In any like or related manner interfering with,restraining,or coercing its employees in the exercise of therights guaranteed in Section7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Withdraw and withhold all recognition from LocalUnion No. 218, Laundry, Dry Cleaning and Dye HouseWorkers Union, as the exclusive bargaining representativeof its employees for the purpose of dealing with theCompany concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions ofemployment,unless and until said labor organization shallhave demonstrated its exclusive bargaining representativestatus pursuant to a Board-conducted election among theRespondent's employees.(b) Postat itsplant #2 at Holly Hill, Florida, copies ofthe attached notice marked "Appendix A." 18 Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by the Company'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-mg all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Company toensure that said notices are not altered,defaced,or coveredby any other material.(c) Post at the same places and under the same conditionsas set forth in subparagraph (b) above, and as soon as theyare forwarded by the Regional Director, copies of the18 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourtof Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shallread "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board 18DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent Union's attached notice marked "AppendixB."(d)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Decision, whatsteps have been taken to comply herewith.B.The Respondent, Local Union No. 218, Laundry,Dry Cleaning and Dye House Workers Union, Holly Hill,Florida, its officers, agents and representatives, shall:1.Cease and desist from:(a)Acting as the exclusive bargaining representative ofany of the employees of Respondent Company for thepurpose of dealing with the said Company concerninggrievances,labor disputes, wages, hours of employment,rates of pay, or other conditions of employment unless untilsaid unionshall have demonstrated its exclusive majorityrepresentative status pursuant to a Board-conducted elec-tion among the Company's employees.(b)Giving effect to the collective-bargaining agreementdated on or about June 17, 1975, between RespondentUnion and the Respondent Company, or to any extension,renewal, or modification thereof.(c) In any like or related manner restraining or coercingemployees of Respondent Company in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action which it isdeemed necessary to effectuate the policies of the Act:(a) Post at its offices and meetings halls in Holly Hill,Florida, copies of the attached notice marked "AppendixB." 19 Copies of said notice, on forms provided by theRegional Director for Region 12, after being duly signed bythe Respondent Union's representative, shall be posted byit immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are custom-arilyposted.Reasonable steps shall be taken by theRespondent Union to ensure that said notices are notaltered, defaced, or covered by any other material.(b)Mail to the said Regional Director signed copies ofAppendix B, for posting by the Respondent Company, asprovided above. Copies of said notice, to be furnished bythe said Regional Director, shall, after being signed by theRespondent Union's representative, be forthwith returnedto the Regional Director for disposition by him.(c)Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps have beentaken to comply herewith.19 Seefn 18,supra,APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT contribute support to Local Union No.218, Laundry, Dry Cleaning & Dye House WorkersUnion, or to any other labor organization of ouremployees.WE WILL NOT recognize Local Union No. 218,Laundry, Dry Cleaning & Dye House Workers Union,as the exclusive bargaining representative of our em-ployees, unless and until the said labor organizationshall have demonstrated its exclusive majority statuspursuant to a Board-conducted election among ouremployees.WE WILL NOT give effect to the collective-bargainingagreement, dated June 17, 1975, between Local UnionNo. 218, Laundry, Dry Cleaning & Dye House WorkersUnion, and ourselves:Provided,however, that nothingherein shall require us to vary or abandon those wages,hours, seniority, or other substantive features of ourrelationswith our employees, established in perfor-mance of any such agreement, or to prejudice theassertion by employees of any rights they may havethereunder.WE WILL NOT direct or threaten our employees not tohonor subpenas which they received from the NationalLabor Relations Board to attend any hearings of theNational Labor Relations Board.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed in Section 7 of the Act.All our employees are free to become, to remain, or torefrain from becoming or remaining members of the above-named labor organization, or any other labor organization.AMERICAN SERVICE CORP.,AND ITS WHOLLY OWNEDSUBSIDIARY SOUTHERNLINEN SUPPLY & LAUNDRYCO., INC.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT act as the exclusive bargaining repre-sentative of any of the employees of American ServiceCorp., and its wholly owned subsidiary Southern LinenSupply & Laundry Co., Inc., at its plant #2, Holly Hill,Florida, unless and until we shall have demonstratedour exclusive majority representative status pursuant toa Board-conducted election among employees of thesaid company.WE WILL NOT give effect to the collective-bargainingagreement, dated June 17, 1975, between AmericanService Corp., and its wholly owned subsidiary South-ern Linen Supply & Laundry Co., Inc., and ourselves, orany extension, renewal, or modification thereof.WE WILL NOT in any like or related manner restrainor coerce the employees of American Service Corp., anditswholly owned subsidiary Southern Linen Supply &Laundry Co., Inc., in the exercise of their rightsguaranteed in Section 7 of the Act.LOCAL UNION 218,LAUNDRY, DRY CLEANINGAND DYE HOUSE WORKERSUNION